OFFICE   OF   THE   ATTORNEY       GENERAL   OF   TEXAS

                             AUSTIN




HqndrableJohn R. B&ook
Crtii.nalL)istriotAttorney           ~
&mar, county
Sian.
    hntonlo, T8xas

Dear Sir:




                                                   reoonslderedeald opln-




           ** * * Bexar County, under the law, paye itrr
     orfloers from the Otflcera* Salary Fund. The County
     Audftor, howover, aa well a8 the Oounty Treasurer of
     Bexar County, are paid from the general fund of'the
     oountg. The oounty oommlesloner~ or thle oouuty be-
     in: *{aid from the Road and Bridge Fund or the oounty.
    Honorable   John R. Shook, p. 2



               Seotion (b) of Artiole 3899, Vernon*e Annotated
    Civil Statutes,   Is applioable to Bexar County, and thla provi-
    sion of the statute expressly authorizee   the oounty to. pay the
    p~3miuma on the 0rri0ial bonds 0r the Oounty Treasurer,    county
    Auditor, and the County Gceuniasionere.   Thl13 prorfsion 0r the
    statute al00 provides!
.
                “All  euoh approved olalms and aooounts shall
         be paid from the Ofiioera’     Salary Fund unlees other-
         wise   provided herein.?

                It ia not otherwise provided that suoh preu&ums shell
    be paid, but a8 heretofore    etated, said premiums shall be paid
    rrom the Offioere’ Salary Fund. It is immaterial that the County
     Treasurer, Gounty Auditor and County 0ammissioners are not paid
    rrom the Ofrloere ( Salary Bound. The statute authorizing   the pay-
    ment oi the premiums on their otiioial    bonds ex&eeely  designates
    the fund tram whloh’said   premiuma must be pafd, namely the Of-
    iloere*   Salary Fund.
               ASter oarefully  reooneldering our former opinion In
    oonneotion with the a$plSoable etatutee,   we are oonatrained to
    adhere to our former tiing.     Stated hnother.kay,  the premlw
    on the offioial  bonds of the Gaunt !@sasurerrl. Oounty Auditor
    and County Oosn~Uslonere of Bexar g ounty gazst.‘bs p&d out of the
    OfrLoerst Salary ma.
                                                 YdUig .yery truly


                                            ;;=mLgz

                                                           W. P. Watts
                                                             Assistant